ANDERSON, C. J. —
We are of the opinion that this case should be affirmed. We think that the evidence afforded an inference for the jury that the defendant was guilty of negligence, whether the train was started suddenly or violently or not as hypothesized in the defendant’s refused charge, and for which plaintiff could recover under the fourth count.
We also think that the verdict was not so palpably contrary to the overwhelming weight of the evidence as to justify the reversal of the trial court for declining to grant the motion for a new trial.—Cobb v. Malone, 92 Ala. 630, 9 South. 738.
Affirmed.
McClellan, Somerville, de-Graffenried, and Gardner, JJ., concur. Mayfield and Sayre, JJ., dissent.